         Case 7:17-cv-01688-NSR Document 73 Filed 02/24/21 Page 1 of 1
                                                                     i I   ;_     I :~   !
                                                                                                             !·•,
                                                                                                   · ' :.• _: ',        i

                                                                                                                                       !' '\' l: ;. :'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   ! ,   \.>'. . ,.
                                                                                         • i   \
                                                                                                   :I , !
                                                                                                   ~   •
                                                                                                             . ·•
                                                                                                           ~ ~      I
                                                                                                                             . ,
                                                                                                                            ',
                                                                                                                                   '))'1i
                                                                                                                                 ex.
                                                                                                                                             ,_·j~l9_____\_ .
                                                                                                                                       (?{'t _
------------------------------------------------------------X
JEAN M. NEMES and JAMES NEMES,
                      Plaintiffs,                                               17       CIVIL 1688 (NSR)

                 -against-                                                                   JUDGMENT

DICK'S SPORTING GOODS, INC., and
BARNETT OUTDOORS, LLC,
                     Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated February 23, 2021, Defendants' Motion for

Summary Judgment is GRANTED; accordingly, the case is closed.


Dated: New York, New York
       February 24, 202 I



                                                                                 RUBY J. KRAJICK

                                                                                             Clerk of Court
                                                               BY:
                                                                                  t~
